Gunby, J.
The grounds that the execution issued from the wrong court, that it issued for an indeterminate amount, because the total of the principal and interest is not specified, that credits are given on the execution at an earlier date than in the judgment, and that the date from which the interest is to be calculated, is 1813 in the judgment, and 1873 in the execution, are not serious, and totally without merit to sustain an injunction,
2. Where the debtor claims a homestead, he must allege and prove that neither he, nor his wife, own any other property, and if the property seized is worth more than $2,000, he must ask for that amount out of the proceeds, or his injunction will be dissolved.
3. Where it is alleged that on the day on which the property was advertised to be sold, the whole Parish was overflowed, so as to prevent bidders from examining the property, and attending the sale, held : This might have been a ground for postponing the sale, but not for enjoining it.
4. Where a judgment is rendered for more than is prayed for, and more than is confesssed, it will be void as to the overplus, but valid as to the amount confessed.
5. • Where there is an obvious clerical error in writing a judgment, such as putting “1813” for “1873,” such error will not avoid said judgment, but may be corrected by reference to the pleadings, or any part of the record.
6. Where appellee files one motion, asking damages for frivolous appeal; and another asking that the judgment appealed from be amended, the two motions are so contradictory that they neutralize each other, and the prayer of neither will be granted.